Citation Nr: 1422436	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974 and from April 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The Veteran contends that he has bilateral hearing loss as a result of his exposure to acoustic trauma while serving as an Air Force security officer and in proximity of the flight line and jets without hearing protection.  However, the record remains unclear as to whether the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, and if so, whether his hearing loss is related to noise exposure in service.

In February 2010, the Veteran was afforded a VA audiological examination at which time he described his in-service noise exposure.  The VA examiner attempted to conduct an audiological evaluation of the Veteran, but determined that "[d]espite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes ... and are therefore not being reported."  The examiner did note that the test results were strongly suggestive of a "non-organic hearing loss/hearing loss component."  

On remand, the VA examiner must determine whether the Veteran has hearing loss that meets the requirements of 38 C.F.R. 3.385, and the nature and likely etiology of any bilateral hearing loss.  The examiner should also review the Veteran's prior medical history before stating an opinion and provide a reasoned explanation for its conclusion.  If the VA examiner cannot provide an opinion then he/she must provide a reasoned medical explanation of why an opinion cannot be given as to the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner is requested to answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during active duty service?

The VA examiner is requested to report all examination findings in full, clearly state any diagnosis regarding the Veteran's hearing, and provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss since service.  The examiner should specifically comment on whether service treatment records show any decrease in hearing acuity during service, even if the hearing acuity remained within normal limits.  If so, the significance of such decrease in hearing acuity should be addressed.   

If the examiner cannot provide an opinion without resort to speculation, an explanation should be provided as to why this is so and what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



